ICJ_068_ContinentalShelf_LBY_MLT_1984-03-21_JUD_01_IN_03_FR.txt. 35

OPINION INDIVIDUELLE DE M. MBAYE

Jai voté en faveur du dispositif de l’arrêt parce que je pense, comme la
majorité des membres de la Cour, que la requête de I’Italie à fin d’inter-
vention ne « peut être admise ». Je me félicite aussi que l’arrêt ait mis
l'accent sur l’intangibilité du principe du consensualisme tout en donnant
des assurances à l’intervenant sur la sauvegarde de ses droits (par. 42). Sur
ce dernier point je pense toutefois que l’arrêt comporte des motifs que la
Cour n’était pas obligée de développer à ce stade de la procédure, mais qui
participent de son souci légitime de faire bonne œuvre de justice dans la
mesure où 1ls peuvent, ne serait-ce que partiellement, apaiser les préoccu-
pations de [Italie telles qu’elles apparaissent dans sa requête et dans les
plaidoiries de ses conseils (par. 41 et 43).

Par contre je ne partage pas l’avis de la Cour en ce qui concerne le motif
sur lequel devait être fondée la non-admission de la requête italienne.

Pour la Cour, l'intervention de l'Italie « relève d’une catégorie qui, sur la
base des exposés mêmes de l’Italie, ne saurait être admise » (par. 38).
Derrière cette formule, et malgré la prudence dont la Cour fait preuve en
Padoptant, je ne peux m'empêcher de voir se profiler l'ombre du vrai motif
du rejet : « l'absence de ce que la Cour a appelé en 1981 « un lien juri-
dictionnel valable avec les parties à l’instance » (C.Z.J. Recueil 1981, p. 20,
par. 36) » (par. 11), en l'occurrence l’Italie d’une part, la Libye et Malte
d'autre part. Ce motif qui ne veut pas dire son nom apparaît avec netteté,
malgré les précautions de langage prises par la Cour à la lecture de larrêt
rapproché de l’ensemble des pièces écrites et orales produites à l’occasion
de l'affaire.

J’estime, quant à moi, que l'Italie n’a pas apporté la preuve qu’elle a « un
intérêt d'ordre juridique en cause dans le différend ». Je pense, en effet, que
l'intérêt dont il est question ne doit pas concerner l'Italie et « d’autres Etats
de la région » (par. 41). Il doit être individuel, direct et concret. Toutefois
dans cette opinion je laisserai cette question de côté. Elle n’a pas été
abordée par la Cour si ce n’est indirectement.

Mais cette divergence sur le motif devant fonder la non-admission de la
requête n’est pas la seule raison de mon désaccord avec l'arrêt.

En effet, je trouve que la Cour devait profiter de la belle occasion que lui
offrait l'affaire portée devant elle pour enfin, sans s’écarter des considé-
rations « indispensables à la décision qu’elle doit rendre » (par. 28), donner
vie à l’article 62 de son Statut et se prononcer clairement sur le très

36
36 PLATEAU CONTINENTAL (OP. IND. MBAYE)

important problème du « lien juridictionnel » devant ou non exister entre
l'Etat intervenant et les parties principales et à propos duquel il y a tant
d’interrogations. Ce n’est pas parce que « depuis 1922, et jusques et y com-
pris les audiences en la présente procédure, soit en l’espace de soixante-
deux ans, la discussion sur ce point n’a pas progressé », comme le dit la
Cour (par. 45), qu’elle devait en rester là. A cet égard je reconnais d’ailleurs
que la Cour a pu dissiper « quelques-uns des doutes et incertitudes qui
entourent l’exercice de la faculté procédurale de l’intervention au titre de
Particle 62 du Statut » (par. 46), notamment quand elle déclare qu’en cas
d'intervention « opposition des parties en cause, quoique très importante,
n’est qu’un élément d’appréciation parmi d’autres » (par. 46). Mais était-ce
suffisant?

La façon dont l'Italie a introduit et soutenu sa demande d'intervention
n’avait jusqu'alors jamais été utilisée. Pour une fois et autant que le pro-
blème du lien juridictionnel est concerné la Cour se trouvait devant une
véritable intervention fondée sur l’article 62 de son Statut, puisque les
affaires dont elle ou sa devancière ont eu à connaître dans le cadre de
Particle 62 du Statut offraient un tout autre caractère.

En effet, l’affaire du Vapeur Wimbledon farrêts, 1923, C.P.J.I. série A
n° 1} introduite en vertu de l’article 62 du Statut fut en définitive admise
sur la base de l’article 63. Quant aux deux cas fondés sur l’article 62 du
Statut qui furent portés devant l’actuelle Cour, à savoir les demandes d’in-
tervention de Fidji dans les affaires des Essais nucléaires et de Malte dans
l'affaire du Plateau continental (Tunisie/Jamahiriya arabe libyenne), ils
étaient bien différents de la présente affaire.

Dans les affaires des Essais nucléaires, la Cour ne s'était pas prononcée
sur la demande d'intervention de Fidji, en raison du fait qu’ayant jugé que
les demandes des Etats requérants étaient devenues sans objet et qu’il n'y
avait pas lieu à statuer (C.I.J. Recueil 1974, p. 253 et 457) il n'existait plus
« d'instance sur laquelle la requête à fin d’intervention puisse se greffer ».
Elle avait alors déclaré que la requête tombait et qu’elle n’avait plus à lui
donner une suite (ibid, p. 530 et 535).

Dans l’affaire du Plateau continental (Tunisie/Jamahiriya arabe li-
byenne) la Cour, aprés avoir analysé la requéte de Malte 4 fin d’interven-
tion, avait rejetée en raison du fait que le caractère de l’objet de l’inter-
vention faisait que l’intérét juridique qu’invoquait son auteur ne pouvait
pas permettre à la Cour d’autoriser cette intervention en vertu de l’ar-
ticle 62 du Statut (CI.J. Recueil 1981, p. 20, par. 35 ; voir aussi p. 10,
par. 34).

Ainsi donc, ni dans un cas ni dans l’autre, la Cour n’avait à examiner le
problème du lien juridictionnel devant ou non exister entre l'Etat inter-
venant et les Etats parties originaires.

Ii en est tout différemment de la présente affaire dont l’initiatrice
(l'Italie) s'était inspirée de l'expérience du passé et notamment de Parrêt
rendu par la Cour en 1981 et dans lequel elle avait déclaré :

37
37 PLATEAU CONTINENTAL (OP. IND. MBAYE)

«Si, par la présente requête, Malte demandait à soumettre à la
décision de la Cour son propre intérêt juridique par rapport à l’objet
de l’affaire, et à devenir partie à celle-ci, la Cour aurait sans aucun
doute à examiner immédiatement une autre question. Il s’agit de la
question, évoquée dans les affaires des Essais nucléaires, de savoir si
un lien juridictionnel avec les parties à l'instance constitue une con-
dition nécessaire de l’intervention fondée sur l’article 62 du Statut. »
(C.I.T. Recueil 1981, p. 18-19, par. 32.)

Précisément l'Italie semblait bien être dans l’hypothèse envisagée par la
Cour dans son arrêt.
Jugeons-en par les citations ci-après extraites de la requête :

« l'Italie demande à participer à l’instance dans toute la mesure
nécessaire pour lui permettre de défendre les droits qu’elle revendique
sur certaines zones revendiquées par les Parties et de préciser la
localisation de ces zones, compte tenu des revendications des deux
Parties principales et des arguments avancés à l’appui de ces reven-
dications, de sorte que la Cour soit aussi complètement informée que
possible sur la nature et la portée des droits de l’Italie dans les zones de
plateau continental concernées par la délimitation et qu’elle soit ainsi
en mesure de prendre ces droits dûment en considération dans sa
décision. » (Requête à fin d'intervention du Gouvernement de l'Italie,
par. 16.)

Et au paragraphe 17 de cette même requête, il est précisé :

« Il va sans dire — mais il vaut mieux que ce soit dit expressément
afin d'éviter toute ambiguïte — que le Gouvernement italien se sou-
mettra, une fois admis à intervenir, à la décision que la Cour voudra
prendre au sujet des droits revendiqués par l'Italie, en pleine confor-
mité avec les termes de l’article 59 du Statut de la Cour. »

D'ailleurs dans leurs plaidoiries, principalement au cours des audiences
des 25, 26 et 30 janvier 1984, les conseils de l’Italie ont clairement indiqué
que l'Italie entendait devenir « partie intervenante » avec les conséquences
juridiques que cela comporte. Je reviendrai sur cette expression de « partie
intervenante ».

Dans la présente affaire la Cour se devait donc, à mon avis, d’aborder
nettement la question « de savoir si un lien juridictionnel avec les parties à
l'instance constitu[ait] une condition nécessaire de l’intervention fondée
sur l’article 62 du Statut ». Nul ne serait fondé à le lui reprocher. Je regrette
qu'elle ne l’ait pas fait.

Par ailleurs, je ne suis pas convaincu que l’intervention de l’Italie relève
d’une « catégorie qui ne saurait être admise par la Cour » quand on ne
considère que l’objet de la requête italienne et les exigences, en l’espèce, du
principe du consensualisme, ce qui, encore une fois, nous ramène au « lien
juridictionnel » dont l’absence est en fait ce qui est reproché à l'Italie. Pour

38
38 PLATEAU CONTINENTAL (OP. IND. MBAYE)

arriver à sa conclusion, la Cour a recherché dans les détails de la procédure
orale tout ce qui pouvait rappeler une tentative par l’Italie d'introduire un
nouveau différend par le biais de l’intervention (par. 33). Elle a ensuite
analysé Particle 62 de son Statut et a abouti à « deux interprétations »
qui, selon elle, « ont l’une et l’autre pour résultat nécessaire d’obliger la
Cour à rejeter la demande d'intervention de l'Italie » (par. 34, 35, 36,
37 et 38).

Interprétant les déclarations des conseils de l'Italie, la Cour croit y voir
qu’il lui est demandé de statuer sur les droits de l'Italie. Pour elle :

« si, sur le plan formel, l'Italie lui demande de sauvegarder ses droits,
sa requête a pour effet pratique inéluctable d’inviter la Cour à recon-
naître ceux-ci et, pour ce faire, à statuer au moins partiellement sur les
différends entre l'Italie et l’une des Parties ou les deux » (par. 29).

Elle en a déduit que :

« si l’Italie était admise à intervenir dans la présente procédure en vue
de poursuivre l’objet qu’elle-même a dit vouloir rechercher, la Cour
serait appelée, pour donner effet à l’intervention, à trancher un dif-
férend, ou un élément de différend, entre l'Italie et l’une ou l’autre des
Parties principales, ou les deux » (par. 31).

Selon elle, « un litige supplémentaire » ne peut être porté devant elle par
voie d'intervention (par. 37 in fine). Tout en souscrivant pleinement à cette
déclaration, je doute qu’elle trouve son application dans la présente affaire
et soit justifiée par la demande d'intervention de l'Italie.

La Cour pour appuyer sa position dit que :

« Rien dans l’article 62 n’indique que ce texte ait été conçu comme
un autre moyen de saisir la Cour d’un litige supplémentaire — matière
qui relève de l’article 40 du Statut — ou comme un moyen de faire
valoir les droits propres d’un Etat non partie à l'instance » (par. 37).

Ainsi elle ne dit pas que l’article 62 interdit l'intervention d’un Etat
«non partie ». Pour ma part, je pense qu’il le permet et qu’en l'espèce
l'Italie était dans la situation d’un « intervenant non partie ».

Pour arriver à cette conclusion je vais essayer à mon tour d'interpréter
l’article 62 du Statut de la Cour et de me demander ensuite dans quelle
« catégorie » entre véritablement l'intervention de l'Italie eu égard à son
objet. :

Si l’article 62 ne constitue pas « une exception aux principes fondamen-
taux à la base » de la compétence de la Cour, dont « en premier lieu le
principe du consentement, mais aussi les principes de réciprocité et d’éga-
lité entre les Etats » (par. 35), il permet néanmoins une intervention limitée

39
39 PLATEAU CONTINENTAL (OP. IND. MBAYE)

au cours de laquelle l’intervenant ne se constitue pas partie et se contente
d'informer la Cour sur ses intérêts d’ordre juridique afin qu’ils soient
sauvegardés.

Je crois que dans son arrêt de 1981 dans l’affaire de intervention de
Malte, ci-dessus rappelé, la Cour a bien voulu dire que, si les conditions
qu’elle avait énoncées s'étaient réalisées, elle aurait examiné immédiate-
ment le problème du lien juridictionnel ; ce qui, en l’espèce, pourrait la
conduire à l’une des trois conclusions suivantes :

— la preuve de l'existence d’un lien juridictionnel est une condition de
recevabilité de l'intervention ;

— la preuve de l’existence d’un lien juridictionnel n’est pas une condition
de recevabilité de l’intervention ;

— la preuve de l'existence d’un lien juridictionnel est une condition de
recevabilité dans certains cas.

Cela dit, il faut tout de même faire la remarque suivante : en s’exprimant
comme elle l’a fait en 1981, la Cour a donné une indication. L’énonciation
précitée de l’arrêt de 1981 n’aurait en effet sa raison d’être que si elle
signifiait que pour la Cour, dès lors qu’un Etat intervenant demande a
soumettre son intérêt juridique à sa décision et qu’il devient partie, le
problème du lien juridictionnel qui lunit aux parties principales se
pose.

Que faut-il entendre par « devenir partie » ? Me plaçant dans le cadre de
l'intervention, je dirai que, si Etat intervenant devient partie à l'affaire,
cela veut dire qu’il peut postuler ou se défendre contre d’autres Etats,
soumettre ses prétentions à la Cour en vue d’une décision qui produira, à
son égard et à l’égard des parties principales, l'effet obligatoire prévu par
l'article 59 du Statut. L’« intervenant-partie » se trouve, ni plus ni moins,
en situation de litigant vis-à-vis des parties principales. Il introduit dans le
différend un nouveau différend qui lui est connexe mais ne se confond pas
avec lui. Dans une telle hypothèse, il me paraît clair que la condition
essentielle qui doit lier le procès international, à savoir le consentement des
Etats à faire régler leurs différends par la Cour, doit obligatoirement être
remplie. C’est donc dire que l’admission de la requête de F«intervenant-
partie » doit être subordonnée à l'existence d’un lien juridictionnel avec les
parties principales. Comment, en effet, pourrait-on imaginer que la Cour
accepte qu’un Etat puisse être en procès avec un autre (car c’est de cela qu’il
s’agit puisqu'il y a possibilité pour l'Etat tiers d’être demandeur ou défen-
deur, de soumettre ses prétentions à la Cour qui doit en décider et de subir
l'effet obligatoire de la décision) sans que soit respecté le principe sacro-
saint du consentement des Etats qui fonde sa compétence ? Si la Cour
Vacceptait, elle porterait gravement atteinte à ce principe. Elle s’en est bien
gardée dans le passé et a eu à le rappeler souvent et notamment à l’occasion
des affaires de Or monétaire pris à Rome en 1943 (C.IJT. Recueil 1954,
p. 32) et de l’Incident aérien du 27 juillet 1955 (Israël c. Bulgarie) (C.IJ.
Recueil 1959, p. 142). Le présent arrêt s’est aligné sagement sur cette
jurisprudence (par. 35) et je ne peux que l’approuver sur ce point, en y

40
40 PLATEAU CONTINENTAL (OP. IND. MBAYE)

insistant tout particulièrement dans cette opinion, avec toutefois une
réserve quant à l'application du principe au cas de l’Italie.

En vain soutiendrait-on, comme on l’a déjà fait, notamment au cours de
la procédure orale, qu’en acceptant la juridiction de la Cour les Etats qui
ont initié l’affaire acceptent son Statut et notamment l’article 62. Ce
raisonnement est critiquable à plus d’un titre.

On peut tout d’abord lui objecter que le consentement des Etats dans le
procès international ne doit pas être présumé. Il doit être sans équivoque.
La Cour a eu raison de rappeler « le principe fondamental qui veut que la
compétence de la Cour pour connaître d’un différend et le trancher
dépende du consentement des parties à celui-ci » (par. 34) et d’affirmer que
« la reconnaissance de la compétence obligatoire de la Cour constitue une
modalité importante de la liberté et de l’égalité des Etats dans le choix des
moyens de règlement pacifique de leurs différends » et qu’une exception
aux principes fondamentaux à la base de sa compétence « ne se présume
pas et doit être nettement et expressément formulée pour être admise »
(par. 35). Or dire que le consentement des parties principales résulte de
Particle 62 du Statut c’est le présumer et laisser subsister un doute dans un
domaine aussi fondamental que le consensualisme. Il ne sert à rien en
l'espèce d’invoquer l'interprétation fort libérale donnée par une partie dela
doctrine à l’article 63 et reprise par un conseil de l’Italie à l'audience du
25 janvier 1984. En effet, l’article 63 concerne un cas où l’Etat intéressé
n’est pas partie au différend. Précisément, il illustre une des situations où
l'État intervenant n’a pas à faire la preuve de l’existence d’un lien juridic-
tionnel. Son intérêt d’ordre juridique est présumé et il n’est pas partie au
différend puisque le Statut limite son intervention à l’indication de son
interprétation de la convention multilatérale en cause. Il ne formule ni
demande ni défense. Il se contente d’informer la Cour. Il n’y a donc pas à
faire la preuve d’un lien juridictionnel avec les parties. Dans un tel cas, la
Cour n’a pas à rechercher si oui ou non l'Etat requérant est dispensé de
faire la preuve de l'existence d’un lien juridictionnel. Mais, selon moi, ce
n’est pas le seul cas possible. D’autres cas similaires peuvent se présenter
avec les mêmes caractéristiques, la seule différence résidant dans le fait qu’il
ne s’agit pas de l’interprétation d’une convention. Ces cas-là, l’article 62
doit permettre, contrairement à l’avis de la Cour dans le présent arrêt
(par. 37), de leur apporter une solution comparable à celle que prévoit
l’article 63 du Statut. Mais alors que dans les cas où s’applique Particle 63
l'intérêt d'ordre juridique est présumé et qu’il résulte du fait que l'Etat
intervenant à « participé » à la convention à interpréter, dans les autres cas
l'Etat intervenant doit faire la preuve de son intérêt d’ordre juridique et il
appartient à la Cour de décider.

On peut en second lieu reprocher au raisonnement dont il est question
plus haut de partir d’une prémisse fausse. En effet, on fait comme si
Pexistence de l’article 62 signifiait qu’un lien juridictionnel n’est pas

41
41 PLATEAU CONTINENTAL (OP. IND. MBAYE)

nécessaire et que les Etats le savent au moment où ils introduisent leur
requête. Or c’est précisément ce qui est discuté.

Je partage donc entièrement l’avis de la Cour quant à la nécessité
d'établir un titre de compétence à mettre à la charge de l'Etat intervenant
qui introduit un différend devant la Cour par le biais de l’article 62 de son
Statut. Mais il faut qu’il y ait un différend supplémentaire.

Sur la base de cette remarque, je vais maintenant essayer de donner mon
interprétation de l’article 62 du Statut afin de mieux éclairer ma position
par rapport au problème du lien juridictionnel devant ou non exister entre
lintervenant et les Parties au différend dans la présente affaire. Dans cette
entreprise, Je ne crois pas qu’une étude sur les travaux préparatoires
effectués en 1920 et en 1945 par les deux comités de juristes qui ont eu à
rédiger les projets de statuts des deux Cours puisse être d’un secours
décisif. Comme la Cour (par. 45), je crois même que « la discussion sur ce
point n’a pas progressé ». J’ai aussi la même impression d’inutilité pratique
s'agissant des travaux préparatoires de la Cour permanente de Justice
internationale et de la Cour internationale de Justice en ce qui concerne la
rédaction ou l'amendement de leurs règlements respectifs.

Revenant donc à l’article 62, paragraphe 2, du Statut, je pense qu’il doit
être interprété le plus ordinairement possible, donc dans le sens de: la
Cour tranche les questions de droit qui se présentent, et cela dans tous les
cas. Il me semble alors que larticle 62, paragraphe 2, traite non de la
compétence de la Cour mais de ses pouvoirs. Il faut distinguer à propos de
l’article 62 du Statut trois notions qui sont voisines et se chevauchent
parfois mais ne se confondent pas en l’espèce. Il s’agit de la saisine qui est
l’objet du paragraphe 1 de l’article 62, des pouvoirs de la Cour, que prévoit le
paragraphe 2, et de la compétence, qui n’est pas abordée dans les dispo-
sitions de cet article, parce qu’elle a son siège ailleurs.

La saisine normale de la Cour est prévue par l’article 40, paragraphe 1,
du Statut. Pour moi, l’article 62, paragraphe 1, déroge à l’article 40, para-
graphe 1, en prévoyant une saisine spéciale en cas d’intervention, et rien de
plus.

S'agissant de la compétence, l’article 62 n’en parle pas. Son siège se
trouve dans l’article 36 du Statut. N’est-il pas significatif que si l'Italie,
après avoir été admise à intervenir, faisait défaut (ce qui théoriquement est
parfaitement possible) et si la Libye et Malte demandaient à la Cour de leur
adjuger leurs conclusions, celle-ci aurait l’obligation de s’assurer qu’elle est
compétente aux termes des articles 36 et 37 ? En effet, c’est ce que décide
Particle 53 du Statut qui prévoit :

« 1. Lorsqu'une des parties ne se présente pas, ou s’abstient de faire
valoir ses moyens, l’autre partie peut demander à la Cour de lui
adjuger ses conclusions.

2. La Cour, avant d’y faire droit, doit s’assurer non seulement
qu’elle a compétence aux termes des articles 36 et 37, mais que les
conclusions sont fondées en fait et en droit. »

42
42 PLATEAU CONTINENTAL (OP. IND. MBAYE)

L'article 53 ne parlant que des articles 36 et 37, comment la Cour aurait-
elle réussi à se sortir de cette situation si elle avait au préalable décidé que
l'Italie pouvait être « intervenant-partie » sans avoir à établir un lien
juridictionnel avec la Libye et Malte ? Certainement pas en se référant à
l’article 62 en raison du fait que l’article 53 emploie l'expression « qu’elle a
compétence aux termes des articles 36 et 37 » et qu’il ne mentionne pas
l’article 62.

L'article 62 du Statut ne dit pas en quoi doit consister l'intervention qu'il
prévoit. Il laisse à la Cour, par son paragraphe 2, le pouvoir de décider, non
par « une sorte de pouvoir discrétionnaire lui permettant d’accepter ou de
rejeter une requête à fin d'intervention pour de simples raisons d’oppor-
tunité », comme l’a dit la Cour (C.IJ. Recueil 1981, p. 12, par. 17), et
comme elle vient de le repéter (par. 12), mais sur la base de motifs juri-
diques. Ii appartient donc à la Cour de donner à l'institution de l’inter-
vention un contenu, tout en respectant pleinement son Statut. Pour des
raisons de bonne administration de la justice, l’article 62 permet à un Etat,
qui remplit la condition qu’il prévoit, de saisir la Cour et d’intervenir dans
une affaire déjà liée. Mais la situation que prend cet Etat dans l'affaire
dépend de lui. Et la Cour a alors le pouvoir d’en déduire les conséquences
juridiques qui s’imposent. La Cour précise bien que :

« la portée des décisions de la Cour est définie par les prétentions ou
conclusions des parties ; dans le cas d’une intervention, c’est donc par
rapport à la définition de l’intérêt d’ordre juridique et de l’objet
indiqué par l’Etat demandant à intervenir que la Cour devrait juger si
l'intervention peut ou non être admise » (arrêt, par. 29).

Ainsi si l'Etat tente d’entrer dans l'affaire tout en s’abstenant de soumettre
à la Cour ses propres prétentions, il se place délibérément en dehors de
l'article 62. C’est ce que la Cour a été amenée à dire à l’occasion de
l'intervention de Malte dans l'affaire du Plateau continental (Tunisie/
Jamahiriya arabe libyenne), requête de Malte à fin d’intervention, arrêt
(CIJ. Recueil 1981, p. 20-21, par. 34-35). Si par contre l'Etat tente
d'utiliser la procédure prévue à l’article 62 pour faire trancher par la Cour
un différend, il aspire à devenir partie et doit éventuellement apporter la
preuve de l’existence d’un lien juridictionnel entre lui et les parties prin-
cipales.

Entre ces deux cas, il y a place pour une situation intermédiaire où
l’intervenant n’est pas une partie. Rien dans le Statut, notamment dans son
article 62, n’interdit une telle interprétation de l’intervention. A cette façon
de voir, consistant en la distinction entre « une demande faite à la Cour de
tenir compte de ses intérêts d'ordre juridique ou de les sauvegarder et une
demande tendant à ce que la Cour reconnaisse ou définisse » les intérêts
juridiques de l’intervenant « ce qui reviendrait à lui soumettre un autre
litige », la Cour dénie toute validité dans la « perspective de la tâche que le
compromis » lui assigne dans la présente affaire (par. 32). Je reviendrai sur
cette question.

43
43 PLATEAU CONTINENTAL (OP. IND. MBAYE)

A mon avis, l'intervention est avant tout une règle de bonne adminis-
tration de la justice. Elle s’inscrit dans le cadre de la politique de large
éclaircissement des circonstances qui entourent une affaire portée devant
la Cour au contentieux ou même pour consultation, et que traduisent
notamment les articles 40 et 65 du Statut. Elle permet à la Cour d'élargir les
données du probléme qui lui est soumis, de rendre une décision dans de
meilleures conditions d’information et par la même occasion d’éviter, dans
une certaine mesure, les conséquences nécessaires mais somme toute
gênantes de l’autorité relative de la chose jugée. C’était d’ailleurs là son
unique objet avant que ne soit adopté le Statut de la Cour permanente
de Justice internationale (voir notamment l’article 64 de la convention du
18 octobre 1907 pour le règlement pacifique des conflits internationaux) :
apporter à l'arbitre une information supplémentaire sur l’objet du litige.
L'intervention a permis ensuite (article 62 du Statut) de répondre à des
demandes qui ne figuraient pas dans lacte introductif d’instance. Le
législateur a toutefois exigé que l'information que l’Etat intervenant ap-
porte dans ce cadre soit de nature spéciale. Elle doit consister en la spéci-
fication d’un intétêt d’ordre juridique impliqué dans le différend. Cela
résulte de la formule de l’article 62 du Statut qui, selon moi, exige pour que
l'intervention puisse être non pas introduite, mais admise, que l'Etat
démontre (sous contrôle de la Cour) que, dans le différend en cours, il a un
« intérêt d’ordre juridique en cause ». Et c’est encore une fois Ja que se
trouve la différence avec l’article 63 qui présume que Etat intervenant a un
intérêt. Ainsi on a d’abord permis l’intervention dans le cas où l'Etat
intervenant a un intérêt évident d’ailleurs présumé et qu’il n’est pas partie.
Il se contente alors de donner à la Cour une information consistant en son
interprétation de la convention multilatérale à laquelle il est partie et qui
est en discussion (art. 63). Puis on a étendu l'intervention au casoùilyaun
intérêt à prouver (art. 62). Si cette preuve est faite, il y a alors deux
possibilités :

1) PEtat intervenant veut être partie et formule une demande. Il doit être
considéré comme une partie et prouver le lien juridictionnel qui le lie
aux autres parties ;

2) l'Etat intervenant se contente d'informer la Cour sur ses droits et nous
nous trouvons dans le même cas que l’article 63. Il n’a pas à prouver
l'existence d’un lien juridictionnel avec les parties.

Il y a donc selon moi deux catégories d’intervenants : l’intervenant-
partie et l’intervenant-non partie. C’est la thèse défendue en d’autres
termes par l'Italie.

Cette interprétation de l’article 62 du Statut de la Cour permet de mieux
expliquer certaines dispositions du Règlement de la Cour.

En premier lieu, elle rend l’article 81, paragraphe 2 c), du Règlement de

44
44 PLATEAU CONTINENTAL (OP. IND. MBAYE)

la Cour, selon lequel la requête à fin d'intervention spécifie « toute base de
compétence qui, selon l'Etat demandant à intervenir, existerait entre lui et
les parties », tout à fait compatible avec les dispositions du Statut, notam-
ment l’article 62. On a soutenu fort justement que le Règlement n’a pas pu
ajouter au Statut, en imposant à l'Etat intervenant des conditions que ce
Statut ne prévoit pas. Dans l'optique de l'interprétation proposée, cette
objection tombe puisqu'il faut comprendre la phrase : « la requête ... spé-
cifie : c) toute base de compétence | qui, selon l’Etat demandant à intervenir,
existerait entre lui et les parties » comme destinée à permettre à la Cour de
pouvoir vérifier dans les cas où c’est nécessaire, la réalité de la base de
compétence devant exister entre l’auteur de la requête à fin d’interven-
tion et les parties. Il semble que ce soit bien là le cas que la Cour prévoyait
en 1981 quand elle déclarait, à propos de l’origine de Particle 81, para-
graphe 2 c), qu’« il s'agissait de faire en sorte que, quand la question se
poserait effectivement dans un cas concret, la Cour dispose de tous les
éléments éventuellement nécessaires à sa décision » (C.I.J. Recueil 1981,
p. 16, par. 27).

En second lieu, il apparaît que cette interprétation permet d’expliquer
tant l'existence que la forme du paragraphe 2 c) de l’article 81 du Régle-
ment. En effet si l’on admet que le lien juridictionnel n’est jamais néces-
saire à l'admission de l'intervention, on ne comprend plus assurément à
quoi sert Particle 81, paragraphe 2 c). Si à l'opposé l’on affirme qu’un lien
juridictionnel est toujours nécessaire à l’admission de l'intervention, on
éprouve des difficultés à expliquer la forme « toute base de compétence ! »
employée dans cet article, alors surtout que Particle 38 de ce même Régle-
ment, en traitant des moyens de droit qui fondent la compétence initiale de
la Cour, emploie l'expression « la compétence ! de la Cour ». On ne peut pas
soutenir sans risque de ne pas convaincre que cette différence entre « toute
base de compétence » et « la compétence » n’a aucune importance ou n’a
pas été voulue.

En troisième lieu, cette interprétation justifie l'existence du para-
graphe 2 b} de l'article 81 du Règlement qui, mettant à la charge de
Pintervenant l'indication de l’objet de sa requête, permet à la Cour, in
limine litis, de savoir de quelle manière l’ Etat intervenant entend exercer
son intervention (partie ou non-partie). Il y a un lien entre l’exigence d’un
lien juridictionnel et l'exigence de l'indication de l’objet de l’interven-
tion.

Cette interprétation a aussi le mérite de respecter le principe de la
juridiction facultative puisque, chaque fois que l'Etat intervenant est partie
au procès, donc quand l'intervention soulève un différend, il lui faudra,
pour que son intervention puisse être admise, apporter la preuve du lien
juridictionnel qui existe entre lui et les parties principales. Par contre,
quand l'intervention selon la volonté de l'Etat tiers n’a pas pour objet de
soulever un différend et de constituer l'Etat intervenant en partie, la preuve

1 Les italiques sont de moi.

45
45 PLATEAU CONTINENTAL (OP. IND. MBAYE)

d’un lien juridictionnel n’est pas nécessaire. Et dans cette dernière hypo-
thèse les Etats parties n’ont pas à se plaindre puisqu’on ne leur impose pas
d’être en différend avec un autre Etat, dans le sens de l’article 36
du Statut. Le principe du consentement des Etats ne serait donc pas violé.
La seule obligation faite aux Etats parties serait (comme dans le cas de
Particle 63) de tolérer la présence d’un Etat tiers. Cela me paraît juste et
normal. Les Etats qui ont pris l'initiative de porter devant la Cour une
affaire en vue d’une décision susceptible de porter atteinte aux intéréts
d’un Etat tiers (et qu’ils le fassent en connaissance de cause ou de bonne foi
n’y change rien) n’ont pas plus de mérite à être protégés contre la juri-
diction obligatoire que l'Etat tiers lui-même. D’ailleurs, Etat tiers n’est
pas présent au procès pour formuler des demandes contre les parties, mais
pour informer la Cour et éviter que celle-ci, par sa décision, porte atteinte à
ses intérêts individuels, directs et concrets.

Cette interprétation a enfin comme avantage de permettre de ne pas
solliciter l’article 62 du Statut de la Cour en lui faisant dire ce que, pour le
moins, il ne dit pas clairement. Elle permet de dispenser d’avoir recours à
l'argument tendant à voir dans cette disposition une attribution de com-
pétence à la Cour ou une dérogation au principe du consensualisme. Ainsi
on lui restitue sa véritable fonction qui est procédurale et qui consiste
seulement à prévoir une façon autre de saisir la Cour par l'intervention. Il
se situe donc au niveau des règles de saisine et non des règles de compé-
tence. On laisse ainsi à d’autres dispositions du Statut et à la Cour elle-
même le soin de régler les problèmes que posent d’une façon générale les
différents aspects de la procédure d'intervention et singulièrement la
question du lien juridictionnel.

Il y aurait, comme je l’ai déjà dit, deux sortes d’intervenants : l’« inter-
venant-partie » et l’« intervenant-non partie ».

Dans les deux cas, l'Etat intervenant doit démontrer qu’il a un intérêt
d'ordre juridique, que cet intérêt est pour lui en cause et que la source de
cette implication est dans le différend (la Cour étant chargée de vérifier que
ces conditions sont ou non remplies).

Un Etat « intervenant-partie » doit en outre apporter la preuve de la
base de compétence qui existe entre lui et les autres parties, tout comme
dans une affaire ordinaire.

Un Etat « intervenant-non partie » par contre n’a pas à apporter cette
preuve. Le but qu’il poursuit en collaborant à une bonne administration de
la justice est d’informer la Cour sur la réalité des droits qu’il prétend avoir
et qui sont en cause dans le différend à tel point que la décision à intervenir
risque de leur porter atteinte. Mais ce faisant, l'Etat concerné ne demande
pas à la Cour qu’elle lui attribue tel droit déterminé. Il ne demande pas non
plus que soit mise à la charge des parties telle obligation. Le but poursuivi
est simplement que la Cour, pleinement informée de la réalité et de la
consistance des droits de cet Etat tiers, en tienne compte dans la décision
qu’elle est amenée à prendre. Dans une telle hypothèse, la Cour n’est pas du

46
46 PLATEAU CONTINENTAL (OP. IND. MBAYE)

tout condamnée à reconnaître ou à rejeter en totalité ou en partie les droits
de l’intervenant. Et rien dans la présente affaire ne l’empêchait de veiller, si
lintervention était admise, à ce que ces droits ne soient pas affectés. Il reste
toutefois bien entendu que toute décision sur les points soulevés par
l'intervention s'impose à l’intervenant comme dans le cas prévu par l’ar-
ticle 63 du Statut. ~

Sous cet éclairage, l’article 63 apparaît bien, ainsi que je l’ai dit, comme
un cas privilégié d’intervention où l’intervenant est « non partie » du fait
méme du Statut et est dispensé de faire la preuve de son intérét, celui-ci
étant légalement présumé. Il se contente d’informer la Cour sur son inter-
prétation de la convention et n’a pas à apporter la preuve d’un lien juri-
dictionnel Punissant aux parties.

Certes, on pourrait objecter à l'interprétation ainsi proposée et tendant à
admettre l’existence d’une intervention dont l’auteur est non partie d’être
inutile, puisqu’en vertu de l’article 59 du Statut la décision de la Cour à
l'égard de tout Etat tiers, et singulièrement de l'Italie en l’espèce, est res
inter alios acta. Un conseil de l'Italie n’a pas manqué de remarquer
que :

« si Particle 59 fournit toujours une protection suffisante aux Etats
tiers et si la protection qu’il donne est telle qu’elle empêche que
l'intérêt de l'Etat tiers soit réellement en cause dans une affaire pen-
dante, alors ... l’article 62 n’a plus aucune utilité, ni aucun champ
d'application » (audience du 30 janvier 1984, matin).

Contre l’objection tendant à minimiser le rôle de l’article 62 en raison de
l'existence de l’article 59 du Statut de la Cour, trois arguments peuvent être
soulevés.

Le premier argument est que l’objection tend à s’opposer à l’existence
même de l’article 62 du Statut, ce qui ne peut être accepté.

En second lieu, cette objection est inconciliable avec l'existence de
l’article 63 du Statut sur la portée duquel il ne semble pas y avoir de
controverses. Dans les cas visés par l’article 63 aussi on pourrait invoquer
le fait que l’article 59 protège déjà assez les intérêts de l'Etat intervenant.
D'ailleurs, dans la convention précitée du 18 octobre 1907, l'intervention
semble être destinée, au moins en partie, à tempérer l'effet de l’autorité
relative des sentences arbitrales, en élargissant le cercle des Etats que la
décision lierait.

Le troisième argument est lié au principe d’une bonne administration de
la justice. Quand un Etat tiers ne prend aucune initiative, bien que sachant
que ses intérêts soient en cause dans un différend, il est protégé par l’ar-
ticle 59. Mais cela ne lui ôte pas le droit que lui reconnaît Particle 62
d'intervenir pour protéger ses droits. Si ces droits lui paraissent si impli-
qués dans le différend qu’il devrait intervenir pour les sauvegarder, et s’il
use de cette faculté, nul ne peut lui reprocher cette diligence. C’est
approximativement ce qu’exprime la Cour dans son arrêt (par. 42). D’ail-
leurs il peut s’agir d’une situation dans laquelle l'article 59 du Statut ne

47
47 PLATEAU CONTINENTAL (OP. IND. MBAYE)

protège les intérêts de l'Etat qu’imparfaitement, eu égard à la nature des
droits en cause et des suites possibles de la décision de la Cour. Il y a en
effet des circonstances où la décision de la Cour pourrait porter un pré-
judice irréparable à un Etat tiers. C’est par exemple le cas où la décision
est attributive de droits concrets au profit de l’une ou de l’autre des
parties.

Je n’ai pas repris ici ’argument que la Cour semble adopter en l’em-
pruntant à un conseil de l'Italie et selon lequel lutilité de l’article 62
résulterait notamment du fait qu’une requête à fin d’intervention permet
de réaliser « une économie procédurale de moyens » (l'expression telle
qu’elle figure au paragraphe 42 est de la Cour). C’est parce que si je
comprends que, comme le soulignent beaucoup d’auteurs, l'intervention
constitue dans la pratique du droit processuel des Etats une « économie de
procédure » dans la mesure où elle permet à un plaideur d’épouser les
moyens d’une partie dans un procès déjà engagé ou à un demandeur de
mettre en cause un ou plusieurs défendeurs en usant des mêmes moyens et
au cours de la même procédure, par contre je vois mal en quoi, dans la
procédure suivie devant la Cour, la soumission d’une requête à fin d’in-
tervention est une « économie procédurale de moyens ». Car l'Etat qui
intervient soit se contente d'informer la Cour sur ses intérêts juridiques
sans se constituer partie, soit il introduit un différend devant la Cour et
devient partie. Dans le premier cas la procédure sur le fond est à entamer et
dans le second cas l’intervenant devrait initier une procédure contre l’une
ou l’autre des parties principales. La Cour, sans rejeter la distinction que
fait l'Italie entre

« une demande faite à la Cour de tenir compte de ses intérêts d’ordre
juridique ou de les sauvegarder et une demande tendant à ce que la
Cour reconnaisse ou définisse ses intérêts juridiques, ce qui revien-
drait à lui soumettre un autre litige »,

estime qu’elle n’est pas valable « dans la perspective de la tâche que le
compromis [lui] assigne ». Cela revient à dire que la nature du différend
soumis à la Cour vide de son intérêt toute distinction entre un « interve-
nant-partie » et un «intervenant-non partie ». C’est ce qui résulte du
paragraphe 32 de l’arrêt. La Cour spécifie que si elle doit remplir la tâche
que lui confie le compromis,

«et sauvegarder en même temps les intérêts juridiques de l'Italie
(au-delà de ce qui résulterait automatiquement, comme on le verra
plus loin, de l’application de l’article 59 du Statut), alors, en indiquant
jusqu'où les Parties pourront prolonger leur délimitation purement
bilatérale, elle devra tenir compte, autant qu'il sera besoin, de l’exis-
tence et de l’étendue des prétentions italiennes ».

Il me semble que c’est bien 14 le but de l’intervention d’un Etat non
partie. Il était difficile de le résumer par une meilleure formule et je ne vois

48
48 PLATEAU CONTINENTAL (OP. IND. MBAYE)

rien dans le cas de la présente affaire qui pourrait empêcher la Cour
d'appliquer cette formule.

Rien par ailleurs n’empêchait la Cour, une fois intervention de l'Italie
admise et une fois que celle-ci aurait exposé ses prétentions et indiqué par
quels motifs elle entendait les justifier, de rendre un arrêt qui n’en recon-
naîtrait la validité ni expressément ni tacitement, mais qui se bornerait
précisément à éviter de leur porter atteinte.

Dans ce cas le principe du consensualisme ne serait pas violé et je pense
en conséquence qu’on ne pourrait exiger de l’intervenant qu’il apporte la
preuve d’un lien juridictionnel entre lui et les Etats parties au diffé-
rend.

En dehors d’une doctrine écartant à priori toute possibilité de recours à
lintervention dans le cadre d’un procès relatif à certaines matières (et que
pour ma part je ne partage pas), c’est de cette façon que l’article 62 peut
permettre de sauvegarder les droits d’un Etat non partie au différend objet
d’une instance, au-delà des garanties que procure l’article 59.

L'Italie était précisément, selon moi, dans la catégorie de l’Etat non
partie. Son intervention était limitée à la fourniture d'informations sur ses
droits.

Certes la Libye et Malte se sont opposées à l’admission de la requête
italienne en invoquant l’absence de lien juridictionnel entre l'Italie et les
Parties originaires.

Mais cette opposition à elie seule n’est pas déterminante. Elle n’est pas
suffisante à rendre la requête irrecevable. Elle n’est certes pas à négliger.
Mais elle doit seulement servir à la Cour à apprécier les circonstances de la
cause. D’autres éléments de l’affaire pourraient jouer le même rôle. C’est ce
qu’exprime la Cour fort justement (par. 46).

Dans la présente affaire, il convenait surtout, comme l’a fait la Cour, de
se concentrer sur l’objet de la requête afin de savoir si l'Italie a entendu
soumettre l’ensemble de ses prétentions à la Cour en vue d’une décision et,
se constituant partie, subir l’effet obligatoire de cette décision. Mais je
crois qu’il fallait aussi se demander si, au contraire, l’Italie, exerçant son
intervention comme non-partie, aspirait tout simplement à informer la
Cour sur la consistance de ses droits, lui demandant seulement dans sa
décision de s’abstenir d’y porter atteinte. Il s’agissait d’analyser de façon
concrète la position de l'Italie en se reportant à la fois à sa requête et à la
procédure orale et ce, sans s’arrêter aux seules expressions utilisées mais
aussi et surtout sans déformer l’objet précis de la demande à fin d’inter-
vention. En effet la Cour a eu raison de rappeler qu’il lui appartient,
comme elle a déjà eu à le déclarer dans les affaires des Essais nucléaires,
d'apprécier l’objet de la demande (par. 29). A cet égard il ne me paraît pas
déterminant que les conseils de l’Italie aient indiqué que l'Italie est une
« partie intervenante ». Je pense que la distinction à faire se situe à l’in-
térieur de l’intervention, entre l’Etat partie et Etat non partie. Je parlerai
plutôt non pas de « partie intervenante » et de « partie », mais plutôt
d’« intervenant-partie » et d’« intervenant-non partie ». Il convenait donc

49
49 PLATEAU CONTINENTAL (OP. IND. MBAYE)

d’interpréter la position italienne afin de savoir si, en l’espèce, la requête
pouvait être admise en dépit de l’absence d’un lien juridictionnel.

A cet effet, il est utile de comparer la requête à fin d’intervention de
Malte à l’occasion de l'affaire du Plateau continental (Tunisie/ Jamahiriya
arabe libyenne) à celle qui est à l’origine de la présente affaire. Dans sa
requête Maite se contentait, après avoir souligné qu’il était « impossible de
déterminer si un intérêt d’ordre juridique de Malte sera en fait affecté ou
non par la décision » (requête, par. 4), de demander à la Cour de lui
permettre d'exposer « ses vues » sur les questions théoriques qui devaient
être soulevées au cours de l’instance. Elle précisait que son objectif n’était
pas

« d’obtenir, sous couvert ou au cours d’un intervention dans l'affaire
Tunisie/ Libye, un prononcé ou une décision quelconque de la Cour au
sujet des limites de son plateau continental par rapport à ces deux
pays ou à l’un d’eux » (ibid, par. 22).

Mais elle n’allait pas au-delà.

Devant une telle requête où l’intervenant n’a invoqué aucun intérêt
individuel direct et concret, et à l’occasion de laquelle il cherchait simple-
ment à exposer « ses vues » sur des principes et des règles de droit inter-
national tels que ceux énumérés au paragraphe 13 de ladite requête, la
Cour n'avait pas d’autre possibilité que de constater que les conditions de
l’article 62 du Statut n'étaient pas remplies.

Il est à ajouter à ce qui précède que dans sa requête Malte n’avait pas
déclaré qu’elle entendait se soumettre à effet obligatoire de la décision à
intervenir, même si cette lacune avait été comblée pendant la procédure
orale. Tout se passait en définitive comme si Malte offrait d’informer la
Cour par des considérations théoriques sans accepter que sa situation soit
affectée par ce que la Cour déciderait. C’est donc, à mon avis, très légi-
timement que la Cour a rejeté sa requête.

S’agissant de la requête de l'Italie, elle commence par accepter de sou-
mettre ses intérêts juridiques à la Cour pour que celle-ci les apprécie à la
lumière des articles 62 de son Statut et 81 de son Règlement. Mais il y est
précisé, comme pour Malte en 1981, que l’intervenant ne demande pas que
la Cour procède à la délimitation de son plateau continental. Cette idée a
été amplement développée au cours de la procédure orale. Et c’est préci-
sément sur ce point que je ne partage pas l’avis de la Cour qui pense le
contraire (par. 31). Pour l’Italie, l’objet de son intervention est d’assurer
devant la Cour

«la défense de son intérét juridique de sorte que ces principes et
régles et, surtout, la méthode pratique de les appliquer ne soient pas
déterminés par la Cour dans Vignorance et au détriment de cet
intérét ».

Par ailleurs, l’Italie déclare dans sa requête qu’elle demande

50
50 PLATEAU CONTINENTAL (OP. IND. MBAYE)

« à participer à l’instance dans toute la mesure nécessaire pour lui
permettre de défendre les droits qu’elle revendique sur certaines des
zones revendiquées par les Parties et de préciser la localisation de ces
zones, compte tenu des revendications des deux Parties principales et
des arguments avancés à l'appui de ces revendications, de sorte que la
Cour soit aussi complètement informée que possible sur la nature et la
portée des droits de Ftalie dans les zones de plateau continental
concernées par la délimitation et quelle soit ainsi en mesure de pren-
dre ces droits dûment en considération dans sa décision. » (Requête à
fin d’intervention du Gouvernement de l’Italie, par. 16.)

Et dans le paragraphe 17 de cette même requête, l'Italie souligne que la
décision que la Cour voudra bien prendre au sujet des droits revendiqués
par elle lui sera pleinement appliquée en conformité avec les termes de
Particle 59 du Statut de la Cour. Ces déclarations ont été confirmées par les
plaidoiries des conseils de l’Italie qui ont précisé à plusieurs reprises qu’une
fois la requête à fin d'intervention admise l'Italie deviendrait « partie
intervenante ».

Ainsi, il apparaît nettement qu'il y a des différences fondamentales entre
la requête de Malte de 1981 et celle de l'Italie. L'Italie a bien entendu
soumettre à la Cour des prétentions concrètes et accepter sur ces préten-
tions l'effet obligatoire de la décision à intervenir.

On ne pouvait pas en dire autant de Malte en 1981. Cependant à
regarder de près la requête et après avoir entendu les plaidoiries des
conseils de l’Italie, il apparaît que l'Italie n’entendait pas être partie au
procès dans le sens du Statut de la Cour et dans le sens que j’ai indiqué. Elle
s’est déclarée être « partie intervenante », habilitée à présenter des conclu-
sions. Mais elle s’est expliquée clairement sur ce qu’elle entend par être
« partie intervenante ». Elle n’avait pas l'intention de faire valoir ses droits
contre la Libye et Malte.

L'un de ses conseils a proclamé à l’audience du 30 janvier 1984 (après-
midi) :

« En matière de droits souverains sur des zones maritimes, faire
valoir des droits signifie faire reconnaître sur quels secteurs géogra-
phiques déterminés ces droits s’exercent. Chacun sait bien que l’Italie
a des droits souverains sur des zones de plateau continental s'étendant
au large de ses côtes. Personne ne le conteste. Ce qui est en question,
c’est l’étendue géographique de ces droits, les surfaces sur lesquelles ils
s’exercent. Donc ce qui les délimite.

Encore une fois, l’Italie ne demande pas une délimitation des zones
de plateau continental lui revenant. Dans les zones qui resteront en
dehors de la délimitation déterminée par la Cour entre Malte et la
Libye, la délimitation restera à faire : par négociation et accord, ou
par un autre moyen convenu entre les parties. »

On ne peut pas être plus clair que ne l’a été l'Italie. Elle a demandé, non pas
la délimitation de son plateau continental comme les Parties principales

51
51 PLATEAU CONTINENTAL (OP. IND. MBAYE)

ou, plus exactement, l'énoncé des principes et règles devant servir à cette
délimitation, mais seulement qu’il lui soit permis de donner à la Cour des
informations sur l'existence et la consistance de ses droits sur les zones
concernées afin qu’il n’y soit pas porté atteinte dans la décision à inter-
venir. Elle ne formulait contre les Parties aucune demande, ne soulevait
contre elles aucune exception. Les plaidoiries des conseils de l'Italie y
compris les extraits cités par la Cour n'ont pas eu d’autre objet que de
confirmer, avec plus ou moins de bonheur, cette position.

La Cour par contre a cru voir dans certaines d’entre elles que l'Italie lui
demandait en fait de « reconnaître {ses droits] et, pour ce faire, [de] statuer
au moins partiellement sur les différends entre l'Italie et l’une des Parties
ou les deux ». Pour étayer sa conviction la Cour cite, notamment au para-
graphe 33 de l’arrêt, les passages suivants des plaidoiries des conseils de
Vitalie :

« l'Italie demande à la Cour, lorsqu'elle s’acquittera de sa tâche en
vertu du compromis, de

« donner ... aux deux Parties toutes indications utiles pour qu’elles
n'incluent pas |, dans l’accord de délimitation qu’elles concluront en
application de Parrét de la Cour, des zones qui, en raison de l’exis-
tence de droits de l'Italie, devraient faire l’objet soit d’une délimita-
tion entre l’Italie et Malte, soit d’une délimitation entre l’Italie et la
Libye, soit le cas échéant d’un accord de délimitation entre les trois
pays » (les italiques sont de la Cour) ».

« [l]Italie ne désire rien au-delà de ce qui, à travers les procédures
appropriées, sera reconnu lui appartenir en droit ».

« la Cour pourra décider que dans les zones où elle indiquera aux
Parties principales comment procéder à la délimitation l'Italie ne
peut revendiquer aucun droit... »

« 1a où la Cour, après avoir entendu l'Italie, décidera qu’il y a lieu de
procéder à la délimitation entre Malte et la Libye, elle décidera,
implicitement ou expressément, que l'Italie n’a pas de droits dans
les zones concernées, en dépit des prétentions qu’elle aura éven-
tuellement fait valoir ».

Ces citations ne sont guère convaincantes. On peut en fournir bien
d’autres qui, elles, confirment les termes non équivoques de la requête et
qui précisent bien que l'Italie n’entendait pas soumettre un différend à la
Cour et ne demandait évidemment pas qu’il y soit statué. Je n’en indiquerai
que quelques-unes :

« L'Italie ne vous demande pas de procéder à une délimitation entre
elle et Malte ou entre elle et la Libye. L'Italie demande que la Cour ne
statue pas sur les zones qui mettraient en cause ses intérêts juridiques.
En même temps, elle se considère engagée, si elle est admise à la

! Les italiques sont de moi.

52
52

PLATEAU CONTINENTAL (OP. IND. MBAYE)

présente procédure, à reconnaître pleinement le caractère obligatoire
de la décision qui sera rendue par la Cour sur tous les points soulevés
dans le cadre de son intervention. » (Déclaration de M. Gaja, agent de
l'Italie, à Paudience du 25 janvier 1984, matin.)

« Dans la mesure où la Cour s’acquittera de la tâche consistant à
délimiter les étendues sous-marines en litige entre la Libye et Malte,
elle ne peut manquer d'entamer des zones dont l'Italie estime qu’elles
relèvent d’elle en vertu du droit international. Les droits de l’Italie
seraient ainsi affectés directement et spécialement par le dispositif de
la décision. Il en résulte que, dans la mesure où des intérêts juridiques
peuvent se trouver en cause, l'Italie devrait avoir la possibilité de
défendre ses droits au fond. » (Exposé oral de M. Arangio-Ruiz à
l'audience du 25 janvier 1984, matin.)

« 1. L'Italie ne demande pas à la Cour de déterminer la ligne de
délimitation séparant les zones de plateau continental relevant de
l'Italie des zones relevant respectivement de Malte ou de la Libye.

2. L'Italie ne demande pas davantage à la Cour d'indiquer quels
sont les principes et règles de droit international qui sont applicables à
la délimitation des zones du plateau continental relevant de l'Italie,
d’une part, et des zones du plateau continental relevant, d’autre part,
respectivement de la Jamahiriya arabe libyenne et de la République
de Malte, ni comment, dans la pratique, ces principes et règles pour-
raient être appliqués dans le cas d’espèce, afin que les Parties inté-
ressées puissent délimiter ces zones sans difficulté par voie d’ac-
cord.

4. L'Italie, si sa requête à fin d'intervention est admise par la Cour,
en application de l’article 62, paragraphe 2, du Statut, c’est-à-dire
lorsqu'elle aura été autorisée à participer à la procédure sur le fond,
définira plus complètement les zones sur lesquelles elle estime avoir
des droits et développera les raisons de droit et de fait sur lesquelles
reposent ses prétentions. » (Exposé oral de M. Monaco à laudience
du 25 janvier 1984, après-midi.)

J’indiquerai aussi les passages suivants de l’exposé oral de M. Virally fait

à l'audience du 26 janvier 1984:

53

« bien qu’elle porte sur des droits concrets et non pas sur l’interpré-
tation de règles ou de principes. ... En d’autres termes, l'Italie ne
cherche pas à faire valoir ses droits vis-à-vis des Parties à l'instance, ni
de l’une quelconque d’entre elles.

L'objet de l'intervention italienne est beaucoup plus limité. L'Italie
demande seulement que, dans l’énoncé des principes et règles de droit
international applicables à la délimitation des zones de plateau
continental relevant respectivement de Malte et de la Libye, comme
lorsqu'elle indiquera comment ces principes et règles peuvent être
53 PLATEAU CONTINENTAL (OP. IND. MBAYE)

appliqués dans la pratique par les Parties dans le cas d’espèce, afin de
délimiter ces zones sans difficulté, la Cour donne toutes les précisions
nécessaires pour que cette ligne ne soit pas tracée en méconnaissance
des droits de PItalie et n’englobe pas dans les zones revenant à l’une ou
à l’autre des Parties des zones sur lesquelles l’Italie a des droits.

En d’autres termes, l’Italie demande que ne soit pas opérée une
délimitation entre Malte et la Libye, en application de la décision de la
Cour, dans des secteurs où, en droit, doit prendre place une délimi-
tation entre l'Italie et Malte, ou entre l’Italie et la Libye. »

Et même dans la partie de plaidoirie citée par la Cour aux paragraphes 17
et 33 de l’arrêt et ci-dessus rappelée, le conseil de l'Italie avait pris soin de
commencer par dire :

« L'Italie demande à la Cour, lorsqu'elle s’acquittera de la mission
qui lui a été confiée par le compromis du 23 mai 1976, c’est-à-dire
lorsqu’elle répondra aux questions qui lui ont été posées à l’article I
dudit compromis, de prendre en considération les intérêts d’ordre
juridique de l’Italie relatifs à des zones revendiquées par les Parties
principales, ou à certaines parties de ces zones »

avant de préciser : « et de donner ... aux deux Parties toutes indications
utiles pour qu’elles n’incluent pas », etc.

Ces longues citations montrent bien que les conseils de l’Italie ont
simplement essayé de se tenir dans les limites de intervention. Il me
semble difficile de leur reprocher d’avoir voulu introduire un différend
devant la Cour et d’avoir demandé à celle-ci de le trancher.

Je sais bien que la Cour a, comme elle Pa rappelé, « le devoir ... de
circonscrire le véritable problème en cause et de préciser l’objet de la
demande » (C.LJ. Recueil 1974, p.262, par. 29, et paragraphe 29 du présent
arrêt) et que « c’est à elle qu’il appartient de s’assurer du but et de l’objet
véritables de la demande » (ibid, p. 263, par. 30, et paragraphe 29 du
présent arrét). Mais ce pouvoir qu’elle se reconnait fort justement n’est pas
discrétionnaire. Il ne saurait conduire la Cour à faire dire à un Etat ce qu’il
s’obstine à refuser de dire. L’Italie a dit et répété qu’elle ne réclamait pas
une délimitation de son plateau continental. Rien dans les arguments de
ses conseils ne contredit cette position d’une façon claire et nette.

Bien sûr, l’intervention exige que Etat qui y a recours fasse la preuve de
son « intérêt d’ordre juridique », c’est-à-dire en l’espèce qu’il montre bien
qu’il possède des droits qui risquent d’être affectés par la décision de la
Cour. Il faut aussi que l'Etat intéressé, sans équivoque, fasse connaître son
intention de se plier à la décision de la Cour dans la mesure des prétentions
qu’il a eu à faire connaître. Ce n’est pas là soumettre un différend à la Cour.
C’est remplir les conditions qu’exige la procédure d'intervention.

Sentant qu'on pourrait lui reprocher d’avoir déformé l’intention claire-
ment exprimée de l'Italie, la Cour affirme qu’« il importe peu que l'Italie se
défende de toute intention de demander à la Cour de trancher un tel litige »

54
54 PLATEAU CONTINENTAL (OP. IND. MBAYE)

(par. 31). Mais je ne suis pas sûr que le raisonnement que tient la Cour par
la suite (par. 32-37) et les exemples choisis par elle pour démontrer le
contraire aient été convaincants.

Pour moi les arguments développés par les conseils de l'Italie et évoqués
par la Cour comme démontrant l'intention de l’intervenant de soumettre
un différend à trancher par la Cour n’ont pas d’autre objet que d’aller au
devant de l’argument qui serait tiré éventuellement du défaut d'intérêt
d'ordre juridique. A en juger par la jurisprudence de la Cour, heureusement
fort limitée, c’est un équilibre bien difficile à assurer qui est demandé aux
auteurs d’intervention. S’ils précisent les droits qui prouvent qu’ils ont un
intérêt d’ordre juridique et demandent qu’il n’y soit pas porté atteinte, ils
encourent le reproche de soumettre un différend à la Cour (présente
affaire). S’ils s’en abstiennent, on invoque contre eux l’absence d’intérêt
d'ordre juridique (intervention de Malte en 1981). Ne risque-t-on pas ainsi
de condamner institution de l’intervention prévue par l’article 62 du
Statut à la mort par dépérissement ?

Après avoir lu et relu la requête de l’Itahe et les plaidoiries de ses
conseils, j’ai acquis la conviction que l’objet de intervention portée devant
la Cour faisait de l'Italie un « intervenant-non partie ». L'Italie a précisé les
zones du plateau continental sur lesquelles elle estimait avoir des droits
souverains dont elle demandait la préservation, acceptant d’avance l'effet
de la décision à intervenir dans la mesure de ce qu’elle « soumettait » à la
Cour à titre d’information. Elle n’a pas demandé que la Cour délimite ces
zones et reconnaisse les droits qu’elle y posséderait. Ce faisant, l'Italie
a-t-elle commis le tort, dans la perspective où la Cour accéderait à sa
demande, d’envisager d’ores et déjà, dans les zones que la Cour de ce fait
n’inclurait pas dans sa décision, une délimitation future (conventionnelle
ou judiciaire) entre elle et l’une des Parties ou avec les deux ? Je ne le crois
pas. Par ailleurs l’article 62 du Statut de la Cour interdit-il cette interven-
tion limitée ? Je ne le crois pas non plus.

En conclusion je crois que la requête de l'Italie ne pouvait être admise
pour le motif que j’ai indiqué au début de cette opinion. Mais je crois aussi
qu’en considération de son objet elle ne pouvait être rejetée du seul chef du
défaut du consentement des Parties. La Cour a pensé le contraire sur ce
dernier point. Je regrette de ne pas être de cet avis, bien qu’ayant approuvé
le dispositif de l’arrêt.

(Signé) Kéba MBAYE.

55
